Case 1:11-cr-00065-JSR Document 111 Filed 10/09/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

~ eee x
UNITED STATES OF AMERICA
11 Cr. 65 (JSR)
-V¥-
ORDER
GEORGE PAUL SALEMO,. :
Defendant. :
ee ee ee i a a i a i i x

JED S. RAKOFF, U.S.D.d.

On September 19, 2020, defendant George Paul Salemo wrote to
the Court with concerns regarding the manner in which the Bureau of
Prisons (“BOP”) was handling his application for home confinement.
Dkt. No. 108. Because the exact nature of Salemo’s grievance was
difficult discern from his letter, the Court requested that the
Government respond and “provide any further context regarding the
nature of Salemo’s claims that [the Government] deems appropriate.”
Order dated September 25, 2020, Dkt. No. 109.

The Government submitted such a letter on October 9, 2020. Dkt.
No. 110. In that letter, the Government confirmed that Salemo had
been denied home confinement on September 18, 2020 and that Salemo
had administratively appealed the denial to the BOP regional office,
where it is now pending review. Id. at 2.

Because “the authority to place a prisoner in home confinement

rests with the BOP,” United States v. Konny, --- F.Supp.3d ----,

 

2020 WL 2836783, at *2 (S.D.N.Y. May 30, 2020), the Court declines

 
Case 1:11-cr-00065-JSR Document 111 Filed 10/09/20 Page 2 of 2

to further interfere in Salemo’s application for home confinement.

Accordingly, to the extent Salemo’s letter could be construed as a

motion for relief, it is denied.

 

SO ORDERED.
Dated: New York, NY G st Lied
October 4 , 2020 . RAKOPF® U.S.D.d.

 
